                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



RAYMOND DAKIM HARRIS JOINER,            )
                                        )
                         Petitioner,    )
                                        )
                  v.                    )    1:20CV717
                                        )
J. SAPPER,                              )
                                        )
                         Respondent.    )


             MEMORANDUM OPINION, ORDER, AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

     Petitioner, a prisoner of the State of North Carolina, filed

a Petition seeking a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 and an application to proceed in forma pauperis.           (Docket

Entries 1, 2.)         For the reasons that follow, the Court should

dismiss the Petition.

                                BACKGROUND

     According to the Petition and records of the North Carolina

Department of Public Safety, on September 13, 2010, the Superior

Court of Guilford County entered judgment against Petitioner for

larceny in case 09 CRS 69676.          (Docket Entry 2, §§ 1, 2, 5);

http://webapps6.doc.state.nc.us/opi/offendersearch.do?method=view

(search for “Raymond D. Joiner” last completed Aug. 10, 2020). The

record does not reflect that Petitioner made any attempts at review

in the state courts before bringing his Petition in this Court or

make clear that Petitioner remains in custody for the challenged

conviction.    In any event, his petition fails as a matter of law.




     Case 1:20-cv-00717-NCT-LPA Document 3 Filed 08/13/20 Page 1 of 4
                                  DISCUSSION

       Rule 4 of the Rules Governing Section 2254 Cases, states:

       If it plainly appears from the petition and any attached
       exhibits that the petitioner is not entitled to relief in the
       district court, the judge must dismiss the petition and direct
       the clerk to notify the petitioner.

For the reasons set out below, the Petition plainly states no claim

for relief.

       Petitioner raises a single claim for relief labeled “Subject-

Matter Jurisdiction” (Docket Entry 2, § 12, Ground One) and

supported by facts and arguments set out in documents attached to

the Petition.       In those documents, he asserts that the trial court

lacked subject matter jurisdiction over his cases because he is a

“living soul whom is a private and sovereign man united and joined

to his person and individual” and is not a “person or individual”

under the laws of the United States or the State of North Carolina.

Petitioner goes on to deny having contracted with the United States

or North Carolina and having incurred a conviction under the common

law of North Carolina.        At various points, he mentions admiralty

and maritime law, contract law, and the Rules of Civil Procedure,

none   of   which    apply   to   criminal   proceedings   or   convictions.

Nevertheless, Petitioner somehow concludes that subject matter

jurisdiction did not exist in his criminal case.           He also includes

documents related to the Uniform Commercial Code and an “Affidavit”

and “Affidavit of Truth” further relying on admiralty, maritime,

contract and commercial law. Next, Petitioner attaches a “Notice of

Understanding and Intent And Claim of Right” in which he ultimately

declares, among other things, his intent to “exist free of all

                                      -2-




       Case 1:20-cv-00717-NCT-LPA Document 3 Filed 08/13/20 Page 2 of 4
statutory      obligations   [and]     restrictions.”    The     document     also

includes an Addendum identifying Petitioner as a “Son of God,” as

well as a schedule of penalties for those who commit certain

“transgressions”        against     Petitioner   such    as     questioning     or

interrogating him, handcuffing or incarcerating him, tasering him,

or medicating him without consent.

       The attachments to the Petition contain numerous logical,

legal, and factual fallacies.             However, the Court needs only to

specifically address a few points to dismiss the Petition under

Rule   4.      North    Carolina,    having   ratified    the    United    States

Constitution in 1790, is one of the States of the United States of

America.    Cross v. Harrison, 57 U.S. 164, 170, 200 (1853).              It also

retains the sovereign power to prosecute crimes in its boundaries.

Abbate    v.   United    States,    359   U.S.   187,   194   (1959).     Larceny

constitutes a crime under the statutes of the State of North

Carolina.      See N.C. Gen. Stat. § 14-72.        North Carolina relied on

this statute to prosecute and convict Petitioner and the Petition

raises no colorable challenge to North Carolina’s jurisdiction

under that statute.        His declarations to the contrary are simply

frivolous.     The jurisdiction of the United States, the common law,

the corporate status or lack thereof of the United States, maritime

and admiralty law, contracts, Petitioner’s religious status, and

his declared penalties for “transgressions” against him are all

irrelevant and his claims based on these matters are meritless.




                                       -3-




       Case 1:20-cv-00717-NCT-LPA Document 3 Filed 08/13/20 Page 3 of 4
                                    CONCLUSION

     The Petition fails as a matter of law on its face.                 In forma

pauperis     status    will    be   granted       for   the   sole   purpose    of

recommending dismissal.

     IT IS THEREFORE ORDERED that in forma pauperis status is

granted    for   the    sole    purpose      of    entering   this   Order     and

Recommendation.

     IT IS RECOMMENDED that the Petition (Docket Entry 2) be

dismissed.

     This, the 13th day of August, 2020.



                                     /s/ L. Patrick Auld
                                       L. Patrick Auld
                                United States Magistrate Judge




                                       -4-




     Case 1:20-cv-00717-NCT-LPA Document 3 Filed 08/13/20 Page 4 of 4
